DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-26 are allowed.
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of claims 1-9 is the inclusion of the limitation a liquid discharge head that includes a connection flow channel connecting a first and second pressure chamber and nozzle with each other, the connection flow channel has a first and second end in a second direction, wherein the first end is connected to the first and second pressure chamber and the second end is connected to the nozzle in a second direction, and the connection flow channel extends in the second direction from the first end to the second end.  It is these limitations found in the claims, as it is claimed in the combination, that has not been found, taught, or suggested by the prior art of record, which makes these claims allowable over the prior art.
The primary reason for the allowance of claims 10-18 is the inclusion of the limitation a liquid discharge head that includes a connection flow channel connecting a first and second pressure chamber and nozzle with each other, the connection flow channel has a first and second end in a second direction, wherein the first end is connected to the first and second pressure chamber and the second end is connected to the nozzle in a second direction, and the connection flow channel extends communicates only with the first and second pressure chamber and the nozzle.  It is these limitations found in the claims, as it is claimed in the combination, that has not been found, taught, or suggested by the prior art of record, which makes these claims allowable over the prior art.
	The primary reason for the allowance of claims 19-22 is the inclusion of the limitation a liquid discharge device that includes a connection flow channel connecting a first and second pressure chamber and nozzle with each other, the connection flow channel has a first and second end in a second direction, wherein the first end is connected to the first and second pressure chamber and the second end is connected to the nozzle in a second direction, and the connection flow channel extends in the second direction from the first end to the second end.  It is these limitations found in the claims, as it is claimed in the combination, that has not been found, taught, or suggested by the prior art of record, which makes these claims allowable over the prior art.
	The primary reason for the allowance of claims 23-26 is the inclusion of the limitation a liquid discharge device that includes a connection flow channel connecting a first and second pressure chamber and nozzle with each other, the connection flow channel has a first and second end in a second direction, wherein the first end is connected to the first and second pressure chamber and the second end is connected to the nozzle in a second direction, and the connection flow channel extends communicates only with the first and second pressure chamber and the nozzle.  It is these limitations found in the claims, as it is claimed in the combination, that has not been found, taught, or suggested by the prior art of record, which makes these claims allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  United States Patent Application Publication No. (2015/0091983) to Kakiuchi et al. (hereinafter Kakiuchi et al.).
Regarding Claim 1, Kakiuchi et al. teaches a liquid discharge head (3, Fig. 1) comprising: a common flow channel (37, Figs. 2-6) extending along a first direction (transport direction in Fig. 4) [Paragraphs 0028-0029, 0045]; and a plurality of individual flow channels (see, Figs. 2-6) arranged along the first direction (transport direction in Fig. 4), each individual flow channel (see Figs. 2-6) comprising: a first pressure chamber (31, Figs. 2-6) and a second pressure chamber (31, Figs. 2-6) arranged along the first direction (transport direction in Fig. 4) [Paragraphs 0029, 0045], each of the first and second pressure chambers (31) communicating with the common flow channel (37) [Paragraph 0045].
Kakiuchi et al. fails to teach a nozzle located away from the first pressure chamber and the second pressure chamber in a second direction orthogonal to the first direction; and a connection flow channel configured to connect the first pressure chamber, the second pressure chamber, and the nozzle with each other, the connection flow channel in the second direction communicating with the first pressure chamber and the second pressure chamber, the second end of the connection flow channel in the second direction communicating with the nozzle, the connection flow channel extending along the second direction from the first end to the second end thereof in the second direction.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA SOLOMON whose telephone number is (571)272-1701. The examiner can normally be reached Monday - Friday, 9:30am -6pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-2663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA SOLOMON/Primary Examiner, Art Unit 2853